EXHIBIT 10.1
 
RESELLER AND LICENSE AGREEMENT


This Reseller and License Agreement (this “Agreement”) is between ESP
Petrochemicals, Inc., a Louisiana corporation with a principal place of business
located at 9595 Six Pines Drive, Suite 6305, The Woodlands, Texas 77380 (“ESP”),
and RGV Petroleum, LLC, a Texas limited liability company with a principal place
of business at 1117 S 11/2 Street, McAllen, Texas 78501 (“RGV” or “Reseller”)
and is effective as of this 15th day of February, 2013 (the “Effective Date”).


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.  
Appointment; License.



1.1.  
Appointment as Authorized Reseller.  ESP appoints RGV as an authorized reseller
of all the ESP products listed on Schedule B attached hereto (each a “Product”
and collectively, the “Products”) on the terms set forth in this Agreement.  ESP
and RGV may, at their mutual discretion, enter into subsequent contracts for the
distribution of Products (“Sales Contract” or “Sales Contracts”) for use on a
particular physical location within the Estados Unidos Mexicanos
(“Mexico”).  Any and all Sales Contracts will expressly and clearly define the
particular physical location intended for distribution therein (“Site”).  Any
sale of the Products by Reseller not within a Site pursuant to the effective
Sales Contract must be mutually discussed and agreed upon in writing by both
parties.  Reseller shall have the sole and exclusive right to sell the Products
in the Site for as long as sales continue in the Site, or as otherwise stated in
the Sales Contract (the “Exclusivity Period”).  ESP agrees not to appoint any
third party as a reseller in the Site during the Exclusivity Period.  At the
termination of any Exclusivity Period, the Reseller’s rights under this
Agreement will become non-exclusive and ESP shall have the right to grant resale
rights to a third party in the Site.  Failure to clearly define a particular
physical description for the Site within a Sales Contract will not preserve any
limitation on ESP’s right to grant resale rights under such Sales Contract.  The
foregoing appointment is subject to the license and the other terms and
conditions set forth herein.



1.2.  
License; Territory.  ESP grants RGV a limited license for the sole purpose to
resell the Products on behalf of ESP according to the specifications provided
and approved by ESP.



1.3.  
ESP IP Rights.  The license granted herein shall not be deemed to constitute a
transfer, sale or conveyance of any ownership of any of ESP’s intellectual
property or other proprietary rights whether or not protected, including without
limitation any patents, copyrights, trade secrets, or other rights (the “ESP
IP”), all of which are owned by ESP.  Any rights not subject to the license
herein are expressly reserved by ESP.  RGV shall not decompile or reverse
engineer any of the ESP IP, nor shall RGV create or develop, or attempt to
create or develop, any derivative work based in whole or in part on the ESP IP.



1.4.  
RGV Rights.  RGV maintains the right to set the sales price of the Products in
the Site.  RGV also maintains the right to appoint sub-dealers or distributors
to carry out any of the RGV’s obligations or responsibilities under this
Agreement provided they agree in writing to the terms set forth herein
including, but not limited to, Section 1.3, and notice is given to ESP of such
appointment.





 
 

--------------------------------------------------------------------------------

 
 
2.  
Compensation.



2.1. 
Royalties.  RGV will purchase the Products from ESP pursuant to a Price List
provided to RGV by ESP.  The Price List will be based on the date of the order
of the purchase.  ESP agrees that the Price List will be competitive and that
ESP will not unreasonably increase prices.  ESP retains the right to increase
prices on a quarterly basis provided there is a reasonable and justifiable
reason for the increase.



2.2. 
Payment Procedure.  RGV agrees to pay for the Products on time per the terms and
conditions provided in a Sales Invoice or Sales Contract supplied to RGV by
ESP.  Upon RGV placing a purchase order for Products, ESP shall issue a Sales
Invoice with an invoice amount for that order.  In order for ESP to start
production on the Products for that order, RGV must put on deposit, with a
mutually agreed upon United States bank, an irrevocable letter of credit for the
invoice amount.  The letter of credit shall stipulate, or the bank will be
instructed, to release the funds from the letter of credit to ESP when ESP
issues a bill of lading to the bank when the ordered products are ready for pick
up by RGV.



2.3. 
Minimum Amounts to be Maintained by RGV. RGV shall stock and maintain certain
minimum amounts of the Products, as determined by ESP and mutually agreed upon
by both parties. The minimum amounts may be altered if mutually agreed upon by
both parties in writing.



3.  
Intellectual Property; Trademarks; Content.



3.1. 
Trademark Use.  ESP hereby grants RGV a limited license to use, exhibit and
display, reproduce and publish ESP’s trade names, trademarks and service marks
associated with the Products only to promote and sell the Products.



3.2. 
Trademark Ownership.  ESP has and shall retain exclusive ownership of all
trademarks, trade names and Product names relating to the Products, whether
listed in catalog or marketing materials or otherwise (the “ESP
Marks”).  Neither RGV nor its affiliates shall directly or indirectly contest or
challenge, or do anything inconsistent with, ESP’s exclusive ownership of the
ESP Marks.  RGV shall not alter, deface, remove, cover, mutilate or add to the
ESP Marks, except that RGV may attach labels in the local language, and/or
inserts or information in Product containers, as required by relevant
regulations, if any.



3.3. 
ESP Content.  ESP may provide to RGV, without limitation, Product advertising
and promotional materials, as well as specifications, images, and other textual,
graphical and/or multimedia content regarding the Products for use in preparing
advertising and promotional material (“ESP Content.”  The ESP Marks, ESP Content
and Products shall be collectively referred to as “Intellectual
Property”).  Subject to any limitations that ESP places on the use of ESP
Content by notification to RGV, ESP hereby grants RGV a license to use, exhibit
and display, reproduce and publish (but not to modify, alter or amend) such ESP
Content for the purpose of advertising and promoting the Products.  Any cost
incurred by RGV in connection with this license to use, exhibit and display,
reproduce and publish the ESP Content shall be borne by RGV.  ESP Content shall
remain the property of ESP including any and all translations to Spanish.



3.4. 
Intellectual Property. ESP will own all Intellectual Property related to the
Products (including, without limitation, formulas, patents, trademarks and the
ESP Content), and RGV shall be granted a limited license to use and resell the
Products and use the Intellectual Property belonging to ESP.



4. 
Confidentiality.  These Terms and any information marked or identified as
confidential or, regardless of form or marking, is of the nature that a
reasonable person would understand its owner would not want it disclosed to the
public will be considered to be “Confidential Information.”  Further,
Confidential Information shall also include (a) this Agreement and its terms;
(b) technical matters concerning ESP’s trade secret processes or devices,
know-how, data, formulas, inventions (whether or not patentable or copyrighted),
specifications and characteristics of products or services planned or being
developed, and research subjects, methods and results, (c) ESP’s pricing,
policies, markets and sales strategies, (d) matters relating to ESP’s project
initiatives and designs, or (e) other information of a similar nature not
generally disclosed to the public.  Each party agrees not to disclose
Confidential Information except to its own employees, or a third party bound by
similar confidentiality obligations that are no less protective than this
Section 6, that have a need to know to perform their responsibilities.  Each
party agrees to take at least the same precautions to protect Confidential
Information as such party would utilize to ensure the protection,
confidentiality and security of its own confidential information.  Confidential
Information shall not include any information which (a) is or becomes generally
known or available through no act or failure to act by the receiving party; (b)
is already known by the receiving party as evidenced by its written records; (c)
is hereafter rightfully furnished to the receiving party by a third party
without restriction on disclosure; or (d) is disclosed in response to a valid
order by a court or other governmental body, or pursuant to the rules and
regulations of any stock exchange or stock association in which the securities
of the receiving party may be traded from time to time, provided that the
receiving party provides the disclosing party with prior written notice of such
disclosure as soon as reasonably possible in order to permit the disclosing
party to seek confidential treatment of such information.  Upon the expiration
or earlier termination of this Agreement, a party may, in writing, request
either the prompt return or destruction, and a written certification of such
destruction, of any Confidential Information provided to the other party. Each
party further that monetary damages may not alone be a sufficient remedy for
unauthorized disclosure of Confidential Information and that the non-disclosing
party shall be entitled to seek all remedies and damages available in law and
equity, including but not limited to such injunctive relief as may be deemed
proper by a court of competent jurisdiction.

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Payment and Risk of Loss.



5.1. 
Payment. Payment shall be made in good, lawful currency of the United States of
America. RGV agrees to pick up the Product from ESP’s facilities, Free on Board
Pharr, Texas, at RGV’s cost.



5.2. 
Risk of Loss. ESP shall bear the risk of loss for the Products until RGV takes
physical possession of the Product or causes it to be removed, shipped or
otherwise transported from ESP’s facilities, at which time RGV shall acquire the
full right, title and risk of loss to the Products.



6.  
Taxes. The prices paid by RGV to ESP for the Products are exclusive of any
federal, state, municipal, or other government taxes, duties, licenses, fees,
excises or tariffs now or hereafter imposed, whether on the purchase, sale
transportation, import, export, or use of the Product. All such charges shall be
paid by RGV.   Notwithstanding the foregoing, both parties shall be
independently responsible for the imposition of any income or franchise or
capital tax imposed as a function income and all parties agree this section
shall solely refer to taxes on consumption.



7.  
Additional Obligations of ESP.



7.1. 
Training.  ESP shall provide technical training to RGV personnel according to
the terms and conditions of the Service Agreement attached as Schedule A,
effective on the same date as this Agreement and incorporated herein by
reference.  If there is any conflict between this Agreement and the terms of a
Service Agreement, the terms of this Agreement will prevail.



7.2. 
Compliance with Laws.  ESP shall create its Products in compliance with
applicable laws. ESP will make commercially reasonable efforts to notify RGV as
soon as practicable following the discovery by ESP of any material
non-compliance with applicable laws, or ESP’s receipt of a notice of a claim
from any third party which, individually or in the aggregate, in ESP’s
reasonable expectation, may result in material liability to RGV or that a
Product is defective or does not comply with all applicable laws.



8.  
Representations and Warranties.



8.1. 
ESP’s Representations and Warranties.  ESP represents and warrants to RGV that
(a) it has the authority to enter into this Agreement and to sell the Products
to RGV, free and clear of all liens, charges, encumbrances, or other
restrictions, and that the persons signing this Agreement on behalf of ESP are
authorized to sign; (b) it will provide any applicable warranty to end-users of
the Products that is generally consistent with or superior to industry
standards, which will constitute ESP’s only warranty regarding the Products; (c)
it will comply with all applicable federal, state, and local laws and
regulations in performing its obligations under this Agreement,; it will not
make false or misleading representations, or otherwise make any disparaging
statement, about RGV.



8.2. 
RGV’s Representations and Warranties.  RGV represents and warrants to ESP that
(a) it has the authority to enter into this Agreement, and that the persons
signing this Agreement on behalf of RGV are authorized to sign; (b) it will
comply with all applicable federal, state, and local laws (c) it will exert
commercially reasonable efforts to resell the Products consistent with sales,
marketing and merchandising plans, and (d) it will not make false or misleading
representations, or otherwise make any disparaging statement, about ESP or any
Product.



9.  
Limitation of Liability.  Neither party makes any representations or warranties,
express or implied, regarding the business results that the other may obtain as
a consequence of this Agreement or the transactions contemplated hereby. Except
with regard to the provisions of this Agreement relating to Confidential
Information and IP Rights, neither party will be liable for lost profits or lost
savings, incidental, indirect, consequential, special, exemplary or punitive
damages.  Moreover, except with regard to the provisions of this Agreement
relating to Confidential Information and IP Rights, neither party’s liability
shall exceed in the aggregate the amount paid or owed to ESP or $5,000,
whichever is more.

 
 
 
 

--------------------------------------------------------------------------------

 
 
10.  
Term and Termination.



10.1. 
Term.  This Agreement will be effective for an initial term commencing on the
date that this Agreement is executed by the parties hereto and continuing
thereafter until for Three (3) years from the Effective Date (the “Initial
Term”).  Unless sooner terminated as provided herein, upon the expiration of the
Initial Term, this Agreement will automatically renew for successive periods of
ten (10) years each (each, a “Renewal Term”) unless terminated at the end of the
Initial Term or any Renewal Term by either party by delivering written notice of
the intent to terminate at least sixty (60) days prior to the end of the Initial
Term or Renewal Term, as applicable.



10.2. 
Termination.  In the event a party is in material breach of this Agreement, this
Agreement may be terminated immediately by the non-breaching party, provided
that notice describing the breach has been provided to the breaching party and
the breaching party has failed to cure such breach within thirty (30) days of
its receipt thereof.



11.  
Indemnification.



11.1. 
By ESP.  ESP will indemnify, defend, and hold RGV, and its agents and employees,
harmless from and against any and all claims, actions, liabilities, losses,
costs and expenses (a “Claim”) arising from (a) a Product recall, whether
initiated by ESP or a valid order by a court or other governmental body; (b)
claims that the Products or any ESP Content infringe, misappropriate or injure a
third party's intellectual property or proprietary rights; and (c) false or
misleading Product specifications provided to RGV to promote and sell the
Products.  RGV agrees to give ESP prompt written notice of any Claim, to tender
the defense to ESP, and to grant ESP the right to control settlement and
resolution.  ESP agrees to pay all costs of liability, settlement and defense,
including its attorney fees and costs.  If it deems appropriate to limit or
reduce its potential liability arising from a Claim, ESP may cause RGV to limit,
suspend or terminate reselling of any Product or Products, in one or more
territories or countries, pending resolution of the Claim; provided, however,
that in the event of a suspension or termination of reselling pursuant to the
foregoing, ESP will accept a return of, and will reimburse RGV for the price
paid for, Dealer’s existing inventory of the suspended or terminated
Product.  Furthermore, if ESP receives written notice of an alleged infringement
or believes that a Claim of infringement if likely, ESP may, at its sole option
and expense: (i) procure for RGV the right to continue to use ESP’s Product at
ESP’s sole expense; (ii) modify ESP’s Product so that it no longer infringes;
(iii) replace the infringing portion of ESP’s Product with material that does
not infringe; or (iv) terminate this Agreement.



11.2. 
By RGV.  RGV will indemnify, defend, and hold ESP, its affiliates, agents and
employees harmless from and against any and all Claims arising from RGV’s
negligence or willful misconduct, and from RGV’s breach of this Agreement,
including making any false or misleading statements about ESP’s Product or any
modifications of ESP Products it makes and sells to customers.  ESP agrees to
give RGV prompt written notice of any such Claims, to tender the defense to RGV,
cooperate fully with any investigative or other requests, and to grant RGV the
right to control settlement and resolution.  RGV agrees to pay all costs finally
awarded by a court of competent jurisdiction or agreed in a settlement of any
such Claim, including reasonable attorney fees and costs.



12.  
Assignment.  This Agreement and any rights or obligations hereunder may not be
assigned by either party without first obtaining the other party's express
written consent, which consent shall not be unreasonably withheld; provided,
however, that either party may assign this Agreement, without obtaining the
other party’s express written consent, to (a) a successor corporation resulting
from a merger or consolidation or to a purchaser of all or substantially all of
such party’s assets or a majority, or controlling interest in such party’s
voting stock; and (b) a present or future subsidiary or affiliate.  Any
attempted assignment in violation of this Agreement shall be null and void.



13.  
Force Majeure.  Neither party shall be in breach of this Agreement solely due to
causes beyond the control and without the fault or negligence of such
party.  Such causes may include, but are not restricted to, acts of God or of a
public enemy, acts of the government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, freight
embargoes, power failure, or failure of the customary delivery systems, but in
every case the failure to perform must be beyond the control and without fault
or negligence of the party failing to perform.  Each party must inform the other
of any Force Majeure event within five (5) business days after such party became
aware, or reasonable should have become aware, of its occurrence.

 
14.  
Notices.  All notices and other communications which are required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given if hand-delivered or mailed by either registered or certified mail, return
receipt requested, or by a nationally recognized overnight courier service,
receipt confirmed.  In the case of notices via first-class mail or courier
service, notices shall be deemed effective upon the date of receipt.



14.1. 
Location of Notice.  Notices shall be addressed to the parties as set forth on
the signature page of this Agreement, unless either party notifies the other of
a change of address in writing, in which case the latest noticed address shall
be used.



14.2. 
Notice of Breach.  Notwithstanding anything to the contrary contained in this
Agreement, however, any notice or other communication sent or given with respect
to a breach of a material provision of this Agreement shall be sent or given by
personal delivery or first class mail, certified or registered, return receipt
requested. Such notices as are: a) personally delivered shall be deemed to be
given when they are delivered; b) sent by overnight courier shall be deemed to
be given on the date on which the sender designates them for delivery; c) sent
by fax and electronic mail shall be deemed to be given on the date on which the
sender sends them; and d) sent by certified or registered mail shall be deemed
to be given three days after the sender mails them.

 
 
 
 

--------------------------------------------------------------------------------

 
 
15.  
General.



15.1. 
Relationship of the Parties.  The relationship between the parties shall be that
of independent contractors.  Nothing herein shall be construed as creating or
constituting any agency or employment relationship, partnership, or joint
venture between the parties.



15.2. 
Settlement of Disputes.  If any disputes or disagreements arise between the
parties based on the interpretation, validity, or performance of the parties
under this Agreement, or if any other disputed matter arising out of this
Agreement is not settled in writing through good faith and mutual cooperation
between the parties, such dispute or disagreement shall be referred to and
settled finally and conclusively under the provisions of legal arbitration in
the United States, and the parties agree to accept that arbitrators findings as
conclusive and legally binding.



15.3. 
Enforceability.  If any provision of this Agreement is held to be unenforceable
by a court of competent jurisdiction, such provision shall be more narrowly and
equitably construed so that it becomes legal and enforceable or if such
construction is not possible, then the provision shall be deemed removed, and in
either case the entire Terms shall not fail on account thereof and the balance
of the Terms shall continue in full force and effect.



15.4. 
No Waiver.  Any of the provisions of this Agreement may be waived by the party
entitled to the benefit thereof.  Neither party will be deemed, by any act or
omission, to have waived any of its right or remedies hereunder unless such
waiver is in writing and signed by the waiving party, and then only to the
extent specifically set forth in such writing.  A waiver with reference to one
event will not be construed as continuing or as a bar to or waiver of any other
right or remedy, or as to a subsequent event.



15.5. 
Counterparts and Electronics Signature. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.



15.6. 
Entire Terms; Amendments. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof, and supersedes and
replaces all prior agreements, negotiations and oral understandings, if
any.  This Agreement may not be amended, supplemented, or modified in any way,
except by an amendment in writing and signed by authorized representatives of
the parties.  No amendment shall be effected by the acknowledgement or
acceptance of a purchase order, invoice, or other forms stipulating additional
or different terms.  This Agreement shall inure to the benefit of and be binding
upon each of the parties and their respective successors, assigns, heirs,
executors, administrators, and trustees.  Sales Contracts are not intended to be
amendments of this Agreement.  If there is any conflict between this Agreement
and the terms of a Sales Contract, the terms of this Agreement will prevail.



15.7. 
Equitable Relief.  The parties agree that a breach of the Confidentiality
provisions of this Agreement, or of any provision affecting the ownership of the
ESP IP or ESP’s intellectual property, shall result in immediate and irreparable
harm for which ordinary damages may not be a sufficient remedy.  Therefore, the
parties agree that in the event of any such breach, the non-breaching party may
seek equitable relief, including without limitation an injunction or other
restraint, in any court of competent jurisdiction, without the necessity of
posting any bond, in addition to any other relief to which such non-breaching
party may be entitled at law or in equity.



15.8. 
Headings.  Section headings used in this Agreement are for the purposes of
convenience only and shall not affect the legal interpretation of this
Agreement.



15.9. 
Survival.  The expiration or termination of this Agreement shall not terminate
vested rights of either party from any liabilities or obligations incurred under
this Agreement prior to or which by their nature are intended to survive
expiration or termination, including but not limited to provisions relating to
confidentiality, indemnification, and proprietary rights.



15.10. 
Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the United States and the laws of the State of New York,
without giving effect to the principles of conflict of laws of such state. All
actions, proceedings and suits brought with respect to this Agreement shall be
brought in the state or federal courts located in New York, New York and only in
such courts and the parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such courts and any
claim that any such proceeding brought in such courts has been brought in an
inconvenient forum.



15.11.  
The United Nations Convention on Contracts for the International Sale of Goods
will not apply to this Agreement.





[Remainder of page intentionally left blank; signature page to follow.]
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized representative as of the Effective Date.
 
 

  ESP Resources, Inc.      RGV Petroleum, LLC                           By:
/s/ Tony Primeaux 
  By:        
/s/ Narciso Cantu
  Print Name:
Tony Primeaux
  Print Name:
Narciso Cantu
  Title:
Vice President/Secretary
  Title:
Member
                                By: /s/ Rodolfo Barrega         Print Name:
Rodolfo Barrega         Title: Member              



 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


SERVICES AGREEMENT




THIS SERVICES AGREEMENT (this “Services Agreement”) is made and entered by and
between ESP Petrochemicals, Inc., a Louisiana corporation with a principal place
of business located at 9595 Six Pines Drive, Suite 6305, The Woodlands, Texas
77380 (“ESP”), and RGV Petroleum, LLC, a Texas limited liability company with a
principal place of business at 1117 S 11/2 Street, McAllen, Texas 78501 (“RGV”)
and is effective as of this 15th day of February, 2013 (the “Effective Date”).
ESP and RGV are sometimes referred to herein as the “Party,” and collectively
the “Parties.”


NOW, THEREFORE, in consideration of the foregoing promises, the promises
contained herein, and other good and valuable consideration, the receipt,
adequacy, and sufficiency of which are hereby acknowledged, the Parties
intending to be legally bound, agree as follows:


1. 
Reseller and License Agreement.  This Services Agreement is expressly subject to
the terms and conditions of the Reseller and License Agreement to which this
Services Agreement is attached and incorporated.  All abbreviations in the
Reseller and License Agreement are applicable in this Services Agreement. This
Services Agreement is not intended to be an amendment of the Reseller and
License Agreement.  If there is any conflict between this Services Agreement and
the terms of the Reseller and License Agreement, the terms of the Reseller and
License Agreement will prevail.



2. 
Training. ESP shall provide RGV technical support engineer(s) to provide onsite
guidance and training to RGV and RGV’s employees regarding the Product on an
as-needed basis for a maximum of Three (3) months per request, unless otherwise
agreed by the Parties in writing.  The support engineers will be charged to RGV
at a rate of One Thousand Five Hundred Dollars ($1,500.00) per day for each
support engineer provided.  Other personnel provided by ESP shall be billed to
RGV at a reasonable per man per day basis.  ESP agrees to provide reasonable
help and support via phone, electronic mail and videoconference on mutually
agreeable dates and times during the life of this Services Agreement.



2.1 
Requests for Onsite Training.  All requests for training must be made in writing
at least thirty (30) days before initiation of training, and must be made in
accordance with the notice provisions in the Reseller and License
Agreement.  All requests must expressly include the Sales Contract involved, a
clear statement of what type of training is needed, and an estimate of the
duration of training.  Any request for more than One (1) technical support
engineer for a single Sales Contract must clearly state a legitimate business
reason for the need, and ESP reserves the right to deny the request for the
additional training personnel by written response within Fifteen (15) days of
receipt of request.



2.2 
Cost of Onsite Training.  ESP will provide such onsite technical support at a
cost to be determined by ESP based upon the location and conditions of such
support.  In every instance, the cost of training will include at a minimum the
day rate of the technical support engineer as well as Reasonable Expenses,
defined below.



2.3 
Cost of Training at ESP Location.  ESP will provide technical training at its
facilities for RGV personnel, upon request made in writing with Thirty (30)
days’ notice, at rate of Seven Hundred Fifty Dollars ($750.00) per training day
per man.



2.4 
Out-of-Pocket Expenses. ESP shall be reimbursed for all reasonable out-of-pocket
expenses that are necessary to facilitate ESP services (“Reasonable
Expenses”).  Reasonable Expenses shall be deemed to include (but not limited to)
(i) travel costs incurred in performance of the duties hereunder, (ii) Federal
Express, courier, or mail costs, (iii) long distance telephone call and
facsimile charges, (iv) reproduction charges, and (v) any costs associated with
procuring a facility to conduct training for RGV’s employees.



2.5 
Additional Services. The fees for any additional consulting services not
contemplated by this Services Agreement shall be contracted for under a separate
agreement between the Parties.



2.6 
Kidnapping Insurance. RGV shall acquire and maintain kidnapping, ransom and
extortion insurance for all employees or agents provided by ESP in Mexico,
including any technical support staff/engineers.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3. 
Transferability. Except as expressly set forth in this Services Agreement, the
Parties shall have no right or authority to assign or subcontract to or
otherwise authorize any third party to perform any of the activities
contemplated by this Services Agreement. Either Party shall have the right,
power and authority, in its sole discretion, to delegate any of its obligations
under this Services Agreement; provided, however, that the delegating party
shall remain primarily liable to RGV under this Services Agreement for any act
or omission of delegates.



4. 
Confidentiality.



4.1  
RGV acknowledges and agrees that, as between ESP and RGV, ESP is and,
notwithstanding anything in this Services Agreement to the contrary shall
remain, the owner of all right, title and interest in the intellectual property
of the Product and all associated training.



4.2  
RGV shall cooperate with ESP in protecting ESP’s rights in the Product, and in
preserving appropriate proprietary information and intellectual property
protection for ESP in the Product and all associated training.



4.3  
RGV shall immediately notify ESP of any legal notices served on or received by
RGV that might affect ESP or the Product.



4.4  
RGV shall make no representation or warranty concerning the quality,
performance, or other characteristic of the Product other than those which are
consistent in all respects with, and do not expand the scope of or conflict
with, the representations and warranties previously made by ESP.



5. 
Confidential Information.



5.1 
Definitions.

5.1.1  
“RGV Information” means all information regarding RGV, its RGVs, and their
businesses and affairs not generally known to the public.



5.1.2  
“ESP Information” means all information regarding ESP, its RGVs, and their
businesses and affairs not generally known to the public. For the avoidance of
doubt, the parties agree that information pertaining to the structure, function,
operation or any other aspect of the Product is excluded from this definition,
but information pertaining to its origin, development process and use for ESP’s
RGVs (other than RGV) are included.



5.2  
ESP shall treat RGV Information as strictly confidential, and shall not
disclose, duplicate, copy, transmit or otherwise disseminate or permit to be
disclosed, duplicated, copied, transmitted or otherwise disseminated without the
prior written consent of RGV. ESP shall not use RGV Information except as
permitted by RGV in writing.

 
 
5.3  
The obligations set forth in Section 5.2 shall not apply to information which:
(i) is publicly available through no action of the receiving party; (ii) shall
have been in the rightful possession of the receiving party independent of its
relationship with the disclosing party; (iii) shall have been developed by or
become known to the receiving party without access to any confidential
information and outside the scope of any agreement with the disclosing party;
(iv) shall be obtained rightfully from third parties not bound by an obligation
of confidentiality; (v) disclosing party reasonably needs to disclose to enforce
its rights hereunder as part of any litigation between ESP and RGV arising from
this Services Agreement; or (vi) is required by law to be disclosed to any
governmental agency or court of law or in connection with a third party claim.



5.4  
Each Party agrees to maintain in confidence the terms of this Services Agreement
and agrees not to disclose or otherwise make available such information to any
third party without the prior written consent of the other Party; provided,
however, that each party may disclose the terms of this Services Agreement to
potential acquirers if such third parties agree in writing to maintain the
confidentiality of such information.



5.5  
If ESP is required by law to disclose any RGV Information to any governmental
agency or court of law or in connection with a third party claim, ESP shall
provide RGV with prompt prior written notice of such requirement so that RGV may
seek an appropriate protective order. If, in the absence of a protective order,
ESP is, in the written opinion of its counsel, compelled to disclose RGV
Information, disclosure may be made only as to that portion of the RGV
Information that is legally compelled to be disclosed.

 
 
 
 

--------------------------------------------------------------------------------

 
 
6. 
Conflict of Interest. Each Party represents and warrants to the other that there
exists no actual or potential conflict of interest concerning the services to be
performed under this Services Agreement. Each Party represents that its
performance under this Services Agreement does not require the breach of any
agreement or obligation to keep in confidence the proprietary information of
another party.



7. 
Insurance. Each Party shall obtain and maintain appropriate public liability and
casualty insurance, including any insurance required by state or federal law.



8. 
Communications.  All communications between the Parties, whether written or
otherwise, shall be in prepared in the English language. The cost of any
necessary translation shall be borne exclusively by RGV.



9. 
Expenses and Taxes.



9.1 
Taxes. RGV shall pay all taxes, duties and levies of any governmental authority,
exclusive of taxes on ESP net income.  If RGV claims exemption from any taxes
resulting from this Services Agreement, RGV shall provide ESP with documentation
required by the taxing authority to support an exemption.



9.2 
Attorney’s Fees. Should it become necessary to take any action to collect any
amount invoiced to the RGV under this Paragraph, RGV promises to pay ESP
attorney's fees and all costs of collection.



10. 
Termination.



10.1 
Material Terms and Conditions.  RGV specifically agrees that each of the terms
and conditions of Sections 2, 3, 4 and 5 above are material and that failure of
RGV to comply with these terms and conditions shall constitute sufficient cause
for ESP to terminate this Services Agreement pursuant to the terms and
conditions of this Section 10. The presence of this Paragraph shall not be
relevant in determining the materiality of any other provision or breach of this
Services Agreement by either party.



10.2  
ESP may terminate this Services Agreement and the provisions herein at any time
if it reasonably determines, at ESP’s sole discretion, that RGV’s actions,
conduct or management damages or impairs the reputation of ESP.



10.3  
ESP may terminate this Services Agreement in the event RGV fails to implement or
use the Product according to the training provided by ESP pursuant to Section 2
above, at its sole discretion.



10.4 
Termination with Cause.  With reasonable cause, either Party may terminate this
Services Agreement effective immediately upon providing the other Party at least
Thirty (30) days’ written notice of termination. The breaching party shall then
have Thirty (30) days to cure. In the event of failure to cure such breach, this
Services Agreement shall be deemed terminated.



10.5 
Continuation of Confidentiality.  In the event of a termination of this Services
Agreement for any reason stipulated in this Section 10, RGV shall continue to
adhere to the Confidentiality provisions in Sections 4 and 5 in Mexico for a
period of Eighteen (18) months.



11. 
Miscellaneous.



11.1 
Status as Independent Contractor. ESP and RGV are contractors independent of one
another and neither Party’s employees will be considered employees of the other
Party for any purpose. This Services Agreement does not create a joint venture
or partnership, and neither Party has the authority to bind the other to any
third party.



11.2  
The failure of RGV or ESP at any time to require performance of any other
provision of this Services Agreement shall in no way affect its right thereafter
to require performance of the other of such provision, nor shall such failure be
held to be a waiver of any succeeding breach of such provision or a waiver of
such provision itself.



11.3  
Neither RGV nor ESP shall be liable for any failure to perform, or any delay in
performing, its obligations pursuant to this Services Agreement that arise out
of, is caused by or results from acts of God, terrorism or war. In the event
that any such circumstances do arise, occur or result, ESP and RGV shall use
reasonable efforts to overcome them as promptly as practicable.



11.4  
This Services Agreement shall be governed by, and construed in accordance with,
the laws of the United States and the laws of the State of New York, without
giving effect to the principles of conflict of laws of such state. All actions,
proceedings and suits brought with respect to this Services Agreement shall be
brought in the state or federal courts located in New York, New York and only in
such courts and the parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such courts and any
claim that any such proceeding brought in such courts has been brought in an
inconvenient forum.

 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each party has caused this Services Agreement to be executed
by its duly authorized representative as of the Effective Date.

 
 

  ESP Resources, Inc.      RGV Petroleum, LLC                           By:
/s/ Tony Primeaux 
  By:        
/s/ Narciso Cantu
  Print Name:
Tony Primeaux
  Print Name:
Narciso Cantu
  Title:
Vice President/Secretary
  Title:
Member
                                By: /s/ Rodolfo Barrega         Print Name:
Rodolfo Barrega         Title: Member              

  
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B


PRODUCTS





[CONFIDENTIAL INFORMATION REDACTED]





















